                 Case 1:18-cv-06657-PGG Document 44 Filed 12/26/18 Page 1 of 2




                                         THE CITY OF NEW YORK                              SAMANTHA P. TURETSKY
                                                                                            Assistant Corporation Counsel
ZACHARY W. CARTER
Corporation Counsel
                                        LAW DEPARTMENT                                 Labor & Employment Law Division
                                              100 CHURCH STREET                                            (212) 356-2451
                                              NEW YORK, NY 10007                                    sturetsk@law.nyc.gov




                                                                   December 26, 2018

       BY ECF
       Honorable Paul G. Gardephe
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

                      Re: Maya Zabar v. New York City Department of Education, et al.
                          Docket No. 18-CV-06657 (PGG)

       Dear Judge Gardephe:

                     I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, counsel for the Defendant Board of Education of
       the City School District of the City of New York (“BOE”) (also known as and sued herein as the
       “New York City Department of Education”) and the individually named Defendants Marisol
       Rosales, Manuel Ureña, Lynn Rosales, and Sari Perez.

                      Plaintiff has not filed a second amended complaint by the filing deadline set forth
       in the Civil Case Management Plan and Scheduling Order. ECF Dkt. 43. Defendants will
       proceed with their motion to dismiss the Complaint, which was discussed at a conference held on
       November 29, 2018.
        Case 1:18-cv-06657-PGG Document 44 Filed 12/26/18 Page 2 of 2




             The parties have conferred and agreed to the following briefing schedule:

                •   Defendants will file their motion to dismiss on or before January 11, 2019.
                •   Plaintiff will file her opposition to Defendants’ motion to dismiss, if any,
                    on February 11, 2019.
                •   Defendants will file their reply on or before February 25, 2019.
              Accordingly, the parties request that the Court approve the above briefing
schedule for Defendants’ motion to dismiss the First Amended Complaint in this action.

                                                          Respectfully submitted,
                                                          /s/ Samantha P. Turetsky
                                                          Samantha P. Turetsky
                                                          Assistant Corporation Counsel

cc:   Bryan D. Glass, Esq. (Via ECF)
      Glass & Hogrogian LLP
      Attorneys for Plaintiff
      85 Broad Street, WeWork - 18th Fl.
      New York, NY 10004
      (212) 537-6859
      bglass@ghnylaw.com
